11-1628
         Huang v. Holder
                                                                                          BIA
                                                                                     Ferris, IJ
                                                                                 A079 682 711
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 8th day of February, two thousand thirteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                JON O. NEWMAN,
10                GERARD E. LYNCH,
11                     Circuit Judges.
12       _________________________________________
13
14       MEI YUN HUANG,
15                Petitioner,
16
17                         v.                                     11-1628
18                                                                NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                Mei Yun Huang, pro se, New York, N.Y.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney General;
27                                      Leslie M. McKay, Assistant Director;
28                                      Lori B. Warlick, Trial Attorney, United
29                                      States Department of Justice,
30                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5       Petitioner Mei Yun Huang, a native and citizen of the

 6   People’s Republic of China, seeks review of a March 25, 2011,

 7   decision of the BIA affirming the November 10, 2008, decision

 8   of Immigration Judge (“IJ”) Noel Anne Ferris denying her

 9   application for asylum, withholding of removal and relief

10   under the Convention Against Torture (“CAT”).   In re Mei Yun

11   Huang, No. A079 682 7111 (B.I.A. March 25, 2011), aff’g No.

12   A079 682 711 (Immig. Ct. N.Y. City Nov. 10, 2008).     We assume

13   the parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and the IJ’s opinions.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per curiam).       The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       Substantial evidence supports the agency’s adverse

22   credibility determination.   The agency cited specific


                                     2
 1   examples: Huang’s testimony was internally inconsistent with

 2   respect to the date of her second arrest for attending an

 3   underground church and with respect to the number of times she

 4   reported to the police after her first arrest (twice or “six

 5   to seven times”).

 6       Huang argues that the adverse credibility determination

 7   was based on conjecture and unfair questioning about matters

 8   beyond her knowledge and about ancillary issues.   However, the

 9   BIA ruled that, even absent these other discrepancies and

10   inconsistencies, the inconsistencies regarding the date of her

11   second arrest and the number of times she reported to the

12   police were sufficient.

13       Further, we afford particular deference to the IJ’s

14   observations of Huang’s demeanor during her testimony.    See

15   Zhou Yun Zhang v. INS, 386 F.3d 66, 73-74 (2d Cir. 2004),

16   overruled on other grounds by Shi Liang Lin v. U.S. Dep’t of

17   Justice, 494 F.3d 296 (2d Cir. 2007).

18       Huang also argues that she fears future persecution on

19   the basis of a pattern and practice of persecuting Christians

20   in China.   But since she did not raise that claim before the

21   BIA, we deem it unexhausted.   See Lin Zhong v. U.S. Dep’t of

22   Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).


                                    3
 1       Accordingly, the agency did not err in denying Huang’s

 2   application for asylum, withholding of removal and CAT relief,

 3   as those claims were all based on the same factual predicate.

 4   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

 5       Although the IJ’s ruling that Huang had not satisfied her

 6   burden of proof on the issue of whether she is a Christian is

 7   dubious, the claim of a fear of religious persecution was

 8   ultimately rejected on the ground that the evidence did not

 9   show a pattern of religious persecution of Protestants.     That

10   ultimate ruling was not erroneous.

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                FOR THE COURT:
20                                Catherine O’Hagan Wolfe, Clerk

21




                                     4